            Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


VIRTUAL IMMERSION
TECHNOLOGIES LLC,
                                                              Civ. No. 6:21-cv-00284
                Plaintiff,

       v.
                                                              JURY TRIAL DEMANDED
TRANSOCEAN DRILLING (U.S.A.) INC.

                Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Virtual Immersion Technologies LLC (“VIT” or “Plaintiff”), by and through its

attorneys, hereby alleges for its Complaint on personal knowledge as to its own activities and on

information and belief as to all other matters, as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.       Plaintiff Virtual Immersion Technologies LLC is a limited liability company

organized under the laws of the State of Texas.

       3.       VIT is the current assignee of United States Patent No. 6,409,599 (“the ’599

patent” or “the patent-in-suit.”) On June 25, 2002, the United States Patent and Trademark

Office duly and legally issued the ’599 patent. The ’599 patent is titled “Interactive Virtual

Reality Performance Theater Entertainment System.” The application leading to the ’599 patent




                                                -1-
              Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 2 of 13




was filed on July 19, 1999. A true and correct copy of the ’599 patent is attached hereto as

Exhibit A.

         4.       On or around February 24, 2016, VIT acquired 100% ownership of all right, title,

and interest in the patent-in-suit, including the right to bring patent enforcement actions for

damages accruing prior to February 24, 2016. The assignment to VIT of ownership of the

patent-in-suit was recorded with the United States Patent & Trademark Office (“PTO”) on or

around August 26, 2016.

         5.       Defendant Transocean Drilling (U.S.A.) Inc. (“Transocean” or “Defendant”) is a

corporation organized and existing under the laws of Texas, with its principal place of business

at 1414 Enclave Pkwy., Houston, TX 77077.

                                   JURISDICTION AND VENUE

         6.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code. Jurisdiction as to these claims is conferred on this

Court by 35 U.S.C. §§ 1331 and 1338(a).

         7.       Venue is proper for Defendant Transocean within this District under 28 U.S.C. §

1400(b) because Transocean is a Texas corporation and therefore resides in this District.

         8. This Court has personal jurisdiction over Transocean because it is incorporated in

Texas and has purposely availed itself of the privileges and benefits of the laws of the State of

Texas.

         9.       Upon information and belief, Transocean is subject to this Court’s general and

specific personal jurisdiction because it has sufficient minimum contacts within the State of

Texas and this District, pursuant to due process, because Defendant Transocean purposefully

availed itself of the privileges of conducting business in the State of Texas and in this District,

because Transocean regularly conducts and solicits business within the State of Texas and within
                                                  -2-
            Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 3 of 13




this District, and because Plaintiff’s causes of action arise directly from Transocean’s business

contacts and other activities in the State of Texas and this District. Having purposefully availed

itself of the privilege of conducting business within this District, Transocean should reasonably

and fairly anticipate being brought into court here.

          10.   Transocean has committed of infringement within the state of Texas, as alleged

herein.

          11.   Transocean is utilizing virtual or augmented reality to “improve efficiency and

operational safety,” (source: https://www.oedigital.com/news/454469-oil-gas-training-goes-3d,

last accessed and downloaded March 12, 2021.) For example, Transocean realizes these benefits

through the use of its VR/AR headsets which has virtual reality functionality. (Source

https://gravityjack.com/news/ar-technology-oil-gas-industry/, last accessed and downloaded

March 12, 2021.)

          12.   As previously stated, Defendant currently uses and has made use of virtual and

augmented reality systems. (Source https://gravityjack.com/news/ar-technology-oil-gas-

industry/ and https://www.oedigital.com/news/470683-remote-technologies-augment-

capabilities, last accessed and downloaded March 12, 2021.) This technology includes an

immersive virtual reality environment where participants and live performers can interact with

each other and the environment via input and output devices for the performers and the

participants. (See VIT’s Claim Chart for claim 9 of the ʼ599 patent, Ex. B at 1-11.)

          13.   As detailed in the paragraphs below, Defendant utilizes a virtual reality system

and practice method for participants and performers to interact in an immersive virtual reality

environment, which meets all the features of the asserted claim. (Id. at 1-11.)




                                                -3-
           Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 4 of 13




        14.     The Defendant’s method includes providing at least one performer input and

output devices in electronic communication with the virtual environment and one or more

participant input and output devices in electronic communication with the virtual environment.

(Id. at 3-9.)

        15.     Defendant’s method provides the virtual environment, which includes a video

image of one or more live performers with audio communication between the one or more live

performers and one or more participants. (Id. at 9-10.)

        16.     In the Defendant’s method, the one or more participants interact with the one or

more live performers and the virtual environment resulting in an experience partially controlled

by the one or more participants using an input device. (Id. at 10-11.)

        17.     Defendant has derived substantial revenues from its infringing acts, including

those of Transocean occurring within the United States.

        18.     Transocean is subject to the Court’s general jurisdiction, including from regularly

doing or soliciting business, engaging in other persistent courses of conduct, and deriving

substantial revenue from goods and services provided to persons or entities in Texas.

        19.     As detailed in the paragraphs below, Transocean supports the creation,

maintenance and utilization of an immersive virtual reality system and practice method, which

permits live performers and participants to interact with each other and the environment in the

United States, including those infringing actions of Transocean occurring within the state of

Texas, including in this District.

        20.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        21.     Venue is proper in this district under 28 U.S.C. § 1400(b) with respect to

Transocean. Transocean is incorporated in Texas. Upon information and belief, from and within



                                                -4-
          Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 5 of 13




this District, Transocean has committed at least a portion of the infringements at issue in this

case.

        22.    For the above reasons, personal jurisdiction exists and venue is proper in this

Court for Defendant.

                                              COUNT I
          PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,409,599

        23.    Plaintiff incorporates the above paragraphs herein by reference.

        24.    The ’599 patent relates to a system and practice method in which participants

interact with a computerized environment in addition to live and/or pre-recorded performers.

(See Ex. A at 1:20-23.)1 The ’599 patent describes and enables immersive interactive virtual

reality computer systems in which participants interact with a virtual reality environment and

live performers using a variety of immersion and input devices.” (Id. at 1:23-26.)

        25.    The claims of the ’599 patent are directed to tangible embodiments. Claim 1, for

example, is a system claim, which clearly requires a computer operating software and several

input/output devices in electronic communication with an immersive virtual reality environment.

(Id. at 16:6-22.) Claim 2, for example, expressly recites a processing device and a network

connecting the processing device with at least some of the input/output devices. (Id. at 16:39-

46.)

        26.    The claims of the ’599 patent are directed at providing a unique computing

solution that addresses a problem particular to computerized virtual reality systems—providing

an immersive interactive virtual reality system in which there exists three-way communication



1
 Citations to patents in this Complaint refer to columns and lines within columns of any cited
patent. For example, the citation referenced by this footnote refers to column 1, at lines 20
through 23, in the ’599 patent.
                                                -5-
            Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 6 of 13




among and between participants, live performers and the virtual reality environment. (Id. at

3:24-27.)

       27.      Providing an immersive interactive virtual reality system with three-way

communication in the manner claimed in the ’599 patent solved new challenges over the

techniques and systems known in the art at the time. Thus, the claims of the ’599 patent contain

inventive concepts, being both novel and unconventional, which are sufficient to render the ’599

patent claims to be patent-eligible.

       28.      Prior to the priority date of the ’599 patent, in systems, such as traditional virtual

reality systems, figures or objects not controlled by participants moved autonomously or, if a

participant had an opportunity to interact with such objects in the virtual reality environment, the

objects were limited to computer generated images and not live performers. (Id. at 1:57-67.)

       29.      Groups of participants have been entertained by graphically enhanced performers

on stage or television. However, these instances occurred through non-immersion mediums

without the enhancements of immersion-type devices or methods. (Id. at 2:5-9.)

       30.      Early entertainment systems, which allowed participants to interact with a host

and an environment using some input device, did not operate within an immersive virtual reality

environment and therefore lacked its immersive effects and their impact on participants. (Id. at

2:40-47.)

       31.      The ʼ599 patent overcame these disadvantages by, for example, describing and

enabling a system and method for delivering information “which provides three-way immersive

interactive communication amongst and between” participants, an immersive environment, and

live performers. (Id. at 2:55-57.)




                                                 -6-
          Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 7 of 13




       32.     The inventors of the claimed invention in the ’599 patent changed the focus from

an interaction between individual participants and computer-generated graphical objects within a

virtual reality environment to a three-way communication amongst and between participants, live

or pre-recorded performers, and an immersive virtual reality environment. (Id. at 3:11-17.)

The inclusion of three-way communication results in a synergistic effect, which creates an

unparalleled experience. (Id. at 3:18-22.)

       33.     Furthermore, the claimed invention of the ‘599 patent represents an intrinsic

improvement to the underlying computer technology involved. The claimed system includes a

variety of audio and video components. (See, e.g., claim 1 of the ‘599 patent.) The variety of

audio and video components enable innovative mixing and switching techniques which allows

the system to present to each of the participants a virtual reality environment in which a live

representation of the performers is superimposed within the environment. (Id. at 4:5-9.) The

participants are able to view and interact with a novel display of both graphical data and live

representations for an exciting experience. (Id. at 4:9-12.)

       34.     The inventors of the ’599 patent took considerable personal risks to nurture and

prove out the technology systems described in the ’599 patent, contributing substantially to

today’s virtual reality industry explosion.

       35.     The inventors of the ’599 patent have utilized the technology described by the

’599 patent for more than ten years, shipping virtual reality systems to five continents and

entertaining or educating an estimated 30 million people worldwide with their immersive virtual

reality live theater attractions and promotions.

       36.     The virtual reality theater technology created by the inventors has been

recognized and awarded on an international scale, the products winning “Best New Product” and



                                                   -7-
          Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 8 of 13




“Best of Show” at the International Association of Amusement Parks and Attractions global

convention in Atlanta in November 2000, and again for ‘Best of Show’ in 2002 in Orlando, as

well as national awards for graphics and creativity in the Print Media industry. The products and

concepts have garnered dozens of feature articles in news media promoting clients and their

products in a variety of industries.

       37.     The inventors of the ’599 patent continue to have a direct interest in activities

related to the ’599 patent, working closely with Plaintiff to identify and evaluate entities making

use of the technology claimed by the ’599 patent without permission or license thereto.

       38.     The inventions of the ’599 patent resolve technical problems related to virtualized

interactive technology. For example, the inventions allow parties to interact in a virtual

environment in real time with one or more live performers and participants, which, on

information and belief, is exclusively implemented using computer technology.

       39.     The claims of the ’599 patent do not merely recite the performance of some

method known from the pre-Internet world along with the requirement to perform it on the

Internet. Instead, the claims of the ’599 patent recite inventive concepts that are rooted in

computerized virtual reality technology, and overcome problems specifically arising in the realm

of computerized virtual reality technologies.

       40.     The claims of the ’599 patent recite an invention that is not merely the routine or

conventional use of computerized communication technology. Instead, the invention makes it

possible to interact with one or more live performers and/or participants in a virtualized

environment, which does not require the physical presence of either the one or more performers,

or participants in order for such interactions to take place. The ’599 patent claims thus specify




                                                -8-
           Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 9 of 13




how communication input, output, and system devices are manipulated to yield a virtual,

interactive experience controlled in part by one or more participants.

       41.     The technology claimed in the ’599 patent does not preempt all ways of using

interactive communications technology, nor preempt the use of any well-known communications

technology, nor preempt any other well-known or prior art technology.

       42.     The ʼ599 patent claims are not directed to any “method of organizing human

activity,” “fundamental economic practice long prevalent in our system of commerce,” nor are

any of the claims “a building block of the modern economy.”

       43.     The ʼ599 patent does not take a well-known or established business method or

process and “apply it to a general purpose computer.” Instead, the specific systems and

processes described in the ʼ599 patent have no direct corollary to a process that predates the

advent of the Internet.

       44.     The ʼ599 patent claims are directed toward a solution rooted in computer

technology and uses technology, unique to computers and networks, to overcome a problem

specifically arising in the realm of computerized virtual reality technologies.

       45.     The ʼ599 patent claims are not directed at a mere mathematical relationship or

formula.

       46.     The ʼ599 patent claims cannot be performed by a human, in the human mind, or

by pen and paper.

       47.     Accordingly, each claim of the ’599 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.




                                                -9-
          Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 10 of 13




         48.   Upon information and belief, Transocean directly infringed at least claim 9 of the

’599 patent, in the United States, under 35 U.S.C. § 271(a) by making, using, selling, offering to

sell, importing and/or providing and/or causing to be used an interactive, real time, virtual reality

systems system and its practice method, (see Transocean is utilizing virtual reality to “improve

efficiency and operational safety,” (source: https://www.oedigital.com/news/454469-oil-gas-

training-goes-3d, last accessed and downloaded March 12, 2021)), along with related systems

and software for access and use of such systems and methods (the “Accused Instrumentalities”)

as in claim 9 of the ’599 patent. (See VIT’s Claim Chart for claim 9 of the ’599 patent, Ex. B at

1-11.)

         49.   On information and belief, Defendant is a for-profit organization with revenues of

approximately $3 billion U.S.D. per year. Moreover, Defendant, its employees and/or agents

make, use, sell, offer to sell, import and/or provide and/or cause to be used the Accused

Instrumentalities for Defendant’s partners and customers, leading to direct or indirect revenues

and profit. As one example of indirect profit, Transocean utilizes the system to reduce costs by

increasing the speed of services and repairs. On information and belief, without the availability

of infringing tools such as the Accused Instrumentalities, Defendant would be at a disadvantage

in the marketplace and would generate less revenue and profit overall.

         50.   In particular, claim 9 of the ’599 patent generally recites a method of providing

interactive communications between participants and performers comprising the steps of

providing an immersive virtual reality environment; providing performer and participant input

and output devices in communication with the immersive virtual reality environment; having the

live performer interact with the participant and immersive virtual reality environment by

including a live or prerecorded image of the live performer and audio communication between



                                               - 10 -
            Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 11 of 13




the live performer and the participant or between the participant and live performer or both;

having the participant interact with the live performer producing an experience controlled by the

participant and participant input device. (Id. at 3-11.)

           51.   Transocean provides a method of providing interactive communications between

participants and performers. (Id. at 3-4.)

           52.   The method provided by Transocean includes providing an immersive virtual

reality environment. (Id. at 4-5.)

           53.   Transocean’s method also includes providing at least one performer input device

in electronic communication with said immersive virtual reality environment. (Id. at 5-6.)

           54.   Transocean’s method further includes providing at least one participant input

device in electronic communication with said immersive virtual reality environment. (Id. at 6-7.)

           55.   Additionally, Transocean’s method includes providing at least one performer

output device in electronic communication with said immersive virtual reality environment. (Id.

at 7-8.)

           56.   Defendant’s method also includes providing at least one participant output device

in electronic communication with said immersive virtual reality environment. (Id. at 8-9.)

           57.   The method provided by Transocean also includes having at least one live

performer interact with at least one participant and said immersive virtual reality environment,

by including with said virtual reality environment a live or prerecorded video image of said at

least one live performer and audio communication between said at least one live performer and

said at least one participant, or between said at least one participant and said at least one live

performer, or both. (Id. at 9-10.)




                                                - 11 -
         Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 12 of 13




        58.     Transocean’s method also includes having at least one participant interact with at

least one such live performer and said immersive virtual reality environment, thereby resulting in

an experience which is in part controlled by said at least one participant and said at least one

participant input device. (Id. at 10-11.)

        59.     Defendant was made aware of the ’599 patent and its infringement thereof at least

as early as the filing and service of this Complaint.

        60.     Plaintiff VIT has been harmed by each of Transocean’s infringing activities with

respect to the ʼ599 patent.

        61.     VIT reserves the right to modify its infringement theories as discovery progresses

in this case. It shall not be estopped for purposes of its infringement contentions or its claim

constructions by the claim charts it provides with this Complaint. VIT intends the claim chart

(Exhibit B) for the ’599 patent to satisfy the notice requirements of Rule 8(a)(2) of the Federal

Rule of Civil Procedure. The claim chart is not VIT’s preliminary or final infringement

contentions or preliminary or final claim construction positions.

                                            JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant has infringed the ’599 patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant’s past infringement of the ’599 patent, including interest, costs, expenses and an

accounting of all infringing acts including, but not limited to, those acts not presented at trial;



                                                - 12 -
         Case 6:21-cv-00284-ADA Document 1 Filed 03/22/21 Page 13 of 13




       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

       D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: March 22, 2021                         DEVLIN LAW FIRM LLC


                                              /s/ Timothy Devlin
                                              Timothy Devlin (Bar No. 4241)
                                              tdevlin@devlinlawfirm.com
                                              1526 Gilpin Ave.
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251

                                              Attorneys for Plaintiff
                                              Virtual Immersion Technologies LLC




                                               - 13 -
